Citation Nr: 0026842	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  96-29 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Evaluation of left ear hearing loss, rated as noncompensably 
disabling from November 1, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 28, 1985, to 
October 31, 1994.  He also had 11 years, 1 month, and 25 days 
of active service prior to November 28, 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision by the RO 
that, among other things, granted a claim of entitlement to 
service connection for left ear hearing loss and assigned a 
noncompensable evaluation, effective from the day following 
the veteran's separation from service - November 1, 1994.  
The veteran testified at a hearing at the RO in March 1997.  
Previously, this issue was before the Board in January 2000 
when it was remanded for additional development.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) held that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issue on appeal as a claim for a higher evaluation of an 
original award.  Analysis of such an issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection-in this case, November 
1, 1994.


FINDINGS OF FACT

1.  Service connection for right ear hearing loss has not 
been established.

2.  Audiometric test results obtained during VA compensation 
examinations conducted in May 1995 and April 1997 revealed an 
average puretone threshold of 41 decibels in the left ear, 
with speech discrimination of 84 percent, which corresponds 
to a numeric designation of II under the rating criteria.


CONCLUSION OF LAW

A higher (compensable) evaluation for left ear hearing loss 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.85, Table VI, Table VII, (Diagnostic Code 6100) 
(1998); 38 C.F.R. §§ 3.655, 4.85, 4.86 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, 12 Vet. App. at 119.  Because the veteran has 
appealed from an initial award, consideration will be given 
to whether an evaluation greater than zero percent was 
warranted for any period of time during the pendency of his 
claim.

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria); 38 C.F.R. 
§ 4.85 (1998); 38 C.F.R. § 4.85 (1999).

The veteran's service-connected left ear hearing loss is 
currently evaluated as noncompensably disabling under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  
(Service connection for the left ear was granted by the RO in 
July 1995; however, service connection for the right ear has 
not been established.)  During the course of the veteran's 
appeal, the criteria for rating hearing impairment and other 
diseases of the ear were revised.  (The new criteria have 
been in effect since June 10, 1999.)  64 Fed. Reg. 25,202-
25,210 (1999) (May 11, 1999).  According to the Court, when a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless Congress and/or the VA 
Secretary provide otherwise.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  Because Congress or the 
Secretary has not provided otherwise in this particular 
instance, the Board concludes that the veteran should be 
afforded the opportunity to have his claim reviewed under the 
most favorable version of the applicable rating criteria.  
See Karnas, supra.  Therefore, adjudication of a claim for a 
compensable rating must now include consideration of both the 
old and the new criteria.  Id.  This rule of adjudication 
requires that the criteria most favorable to the veteran's 
claim be used to assign a rating.  Id.  

The criteria in effect both before and after the change 
establish eleven auditory acuity levels designated from I to 
XI.  Whether viewing the old or new criteria, Tables VI and 
VII as set forth following 38 C.F.R. § 4.85 are used to 
calculate the rating to be assigned.  38 C.F.R. § 4.85 
(1998); 38 C.F.R. § 4.85 (1999).  If impaired hearing is 
service connected in only one ear, then the non-service-
connected ear will be assigned a numeric designation of I.  
In instances where, because of language difficulties, the 
Chief of the Audiology Clinic certifies that the use of both 
puretone averages and speech discrimination scores is 
inappropriate, Table VIa of 38 C.F.R. § 4.85 is to be used to 
assign a rating based on puretone averages.  38 C.F.R. 
§ 4.85(c) (1998); 38 C.F.R. § 4.85(c) (1999).  The Board has 
compared the previous versions of Table VI and Table VII, 
with the new versions of these tables, and finds that there 
has been no discernable change in them.  Furthermore, the 
revisions in the language in 38 C.F.R. § 4.85 do not change 
the method by which Tables VI and VII are interpreted, but 
only describe, in greater detail, how they are applied.  
Additionally, as discussed below, the language added by 
38 C.F.R. § 4.86 (1999) for exceptional patterns of hearing 
impairment do not apply in the veteran's case because the 
evidence does not show that he has puretone thresholds at 
each of the four specified frequencies of 55 decibels or 
more, and he does not have a reading of 70 decibels or more 
at 2,000 Hz.  38 C.F.R. § 4.86 (1999).  Consequently, the 
Board notes that neither set of rating criteria is more 
favorable to the veteran's claim.

(Under the criteria that became effective in June 1999, when 
the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(1999).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hz, and 70 decibels or more at 
2,000 Hz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(1999).)

Moreover, with respect to the examination scheduled in 
conjunction with the Board's remand, it should be pointed out 
that, the rating decision appealed by the veteran was the 
original rating for left ear hearing loss, see Fenderson, 
supra, and also was the result of an original compensation 
claim.  This is significant because the provisions of 
38 C.F.R. § 3.655 (1999) require the adjudication of the 
claim based on the available evidence of record when the 
claimant fails to report for a VA examination.  38 C.F.R. 
§ 3.655(b) (1999).  Accordingly, the Board must decide this 
matter without the advantage of evidence that might have been 
obtained had the veteran reported for an examination 
scheduled in April 2000.

In the veteran's case, audiometric testing conducted in 
May 1995 and April 1997 revealed puretone thresholds of 30, 
30, 50, and 55 decibels in the left ear, at 1000, 2000, 3000, 
and 4000 Hz, respectively.  Speech recognition ability was 84 
percent in the left ear.  Applying these test results to 
38 C.F.R. § 4.85, Table VI (1998), the veteran has a numeric 
designation of I for the right ear and a numeric designation 
of II for the left ear, resulting in a finding that an 
increase in the currently assigned noncompensable rating is 
not warranted.  The same results are obtained by applying the 
results to 38 C.F.R. § 4.85, Table VI, Table VII (1999).  
Additionally, as is apparent from the results set out above, 
the veteran did not have thresholds of 55 or greater in each 
of the specified frequencies, and did not have thresholds of 
70 decibels or more at 2,000 Hz.  Consequently, 38 C.F.R. 
§ 4.86 (1999) is not for application.  Moreover, no examiner 
has indicated that use of speech discrimination scores is 
inappropriate because of language difficulties.  38 C.F.R. 
§ 4.85(c) (1998); 38 C.F.R. § 4.85(c) (1999).

As explained above, the evidence reflects that, for VA rating 
purposes, the veteran has level II hearing in the left ear 
and level I hearing in the right ear.  The point where these 
hearing levels intersect, on Table VII, results in a 
noncompensable rating.  Under these circumstances, the 
veteran is not entitled to a higher evaluation for left ear 
hearing loss under either the old or new criteria; therefore, 
the claim must be denied.

Finally, upon review of the entire record, especially the 
evidence showing the extent of disability since the veteran's 
separation from service, the Board finds that there is no 
basis for awarding a rating greater the zero percent at any 
time during the pendency of this claim.  Fenderson, supra.


ORDER

A higher evaluation for left ear hearing loss is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

